
	
		I
		112th CONGRESS
		2d Session
		H. R. 6127
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2012
			Mr. McHenry (for
			 himself and Mr. Garrett) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to enable
		  national securities exchanges to provide financial incentives to market-makers
		  that adhere to objective standards that increase the liquidity and depth of the
		  public capital markets and promote enhanced trading and price-discovery for
		  smaller public companies.
	
	
		1.Short titleThis Act may be cited as the
			 Liquidity Enhancement for Small Public
			 Companies Act.
		2.Market quality
			 incentive programs
			(a)Rules of
			 exchangesSection 11 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78k) is amended by adding at the end
			 the following:
				
					(e)Market quality
				incentive programs
						(1)In
				generalNotwithstanding any provision of this title or any other
				provision of law, the Commission shall not propose, adopt, maintain, or enforce
				any rule, regulation, policy, or procedure that directly or indirectly bars a
				national securities exchange from adopting and administering a program pursuant
				to exchange rules under which the exchange, an entity that lists securities on
				a national securities exchange, an entity determined appropriate by the
				Commission, or any other entity determined appropriate by a national securities
				exchange, provides financial incentives to market makers that adhere to
				standards of market quality established by the rules of the exchange.
						(2)ProcedureThe procedure by which a national
				securities exchange provides financial incentives to market makers pursuant to
				paragraph (1) shall be set forth in the rules of the exchange and the exchange
				shall provide financial incentives only to those market makers that maintain
				specified market quality standards that include aggressive quoting
				requirements.
						(3)LimitationAny financial incentive provided to market
				makers described in paragraphs (1) and (2) shall be paid only by a national
				securities exchange and may not be paid directly to a market maker by an entity
				that lists securities on the
				exchange.
						.
			(b)Rules of
			 associationsSection 15A of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o–3) is amended by adding at
			 the end the following:
				
					(n)Market quality
				incentive programsA national
				securities association registered under this section may not adopt, maintain,
				or propose any rule, regulation, policy, or procedure that directly or
				indirectly bars a national securities exchange from having a program under
				which the securities of an issuer determined appropriate by the Commission for
				listing on a national securities exchange provides financial incentives to
				market makers that adhere to standards of market quality established by the
				exchange.
					.
			
